
	
		I
		111th CONGRESS
		1st Session
		H. R. 249
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of Texas introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To direct the head of a Federal department or agency that
		  is carrying out a project involving the construction of a culvert or other
		  enclosed flood or drainage system to ensure that certain child safety measures
		  are included in the project.
	
	
		1.Short titleThis act may be cited as Logan's Law.
		2.Construction of
			 culverts and other enclosed flood or drainage systems
			(a)Safety
			 RequirementsThe head of a Federal department or agency that is
			 carrying out a project involving the construction or modification of a culvert
			 or other enclosed flood or drainage system shall ensure that—
				(1)the intake to the
			 culvert or other enclosed flood or drainage system is protected by a bar,
			 grate, or other appropriate covering sufficient to ensure that a child may not
			 be swept into the system;
				(2)a sign warning of
			 the hazard for a child, including the danger for injury or drowning, is clearly
			 posted at the intake to the culvert or other enclosed flood or drainage system;
			 and
				(3)the culvert or
			 other enclosed flood or drainage system has a hinged opening or other type of
			 opening and closing mechanism to permit emergency services personnel to access
			 the system.
				(b)ApplicabilitySubsection
			 (a) shall apply to—
				(1)a project carried
			 out after the effective date of this Act directly by the head of a Federal
			 department or agency; and
				(2)a project carried
			 out in whole or in part with Federal funds made available by the head of a
			 Federal department or agency after the effective date of this Act.
				(c)Conditions on
			 Federal Financial AssistanceIn the case of a project described
			 in subsection (b)(2), the head of the Federal department or agency providing
			 Federal financial assistance to a State or local government or other entity
			 shall require compliance with subsection (a) as a condition for the award of
			 the financial assistance or any letter of intent.
			(d)Effective
			 DateThis Act shall take effect beginning 180 days after the date
			 of enactment of this Act.
			
